Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2. 	This Office Action responds to the Application filed on 3/21/2019 and IDS filed on 4/18/2019. 
Claims 1-8 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 1, and similarly claims 5 and 6 recited “short-circuiting fully charged modules while adjusting a voltage and/or current level supplied by a charger, to fully charge remaining modules”, however based on one of skill in the art, short circuit of battery is undesirable as it release energy and heat that lead to pressure in a battery 
As per claims 2-4, 7, and 8 are rejected to for incorporating the above limitations into the claims by dependency.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 2, and 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ono et al. (U.S. Pub. No. 2020/0028375 A1).

As per claim 1, Ono discloses:
A method of charge balancing among a plurality of battery modules connected in series (See Figure 1, i.e. battery 111a-111e), each module comprising at least one cell (See Figure 1, i.e. battery 111a-111e), the method comprising short-circuiting fully charged modules (See Figure 2, i.e. charging process s10 & s13 – 1st switch off, 2nd switch on , See Para [0029]-[0053] –[prior art bypass the battery by connecting to between positive and negative terminal by control 1st switch and second switch is considered as the short-circuiting as cited above])  while adjusting a voltage and/or current level supplied by a charger, to fully charge remaining modules (See Figure 2, i.e. S14 – No for end of charging - See Para [0029]-[0053] –[prior art bypass battery that fully charge while continue to charge battery that are not fully charge ])

As per claim 2, Ono discloses all of the features of claim 1 as discloses above wherein Ono also discloses repeatedly identifying the fully charged modules, short-circuiting the identified fully charged modules and adjusting the voltage and/or current level, until all battery modules are fully charged or until a low-voltage threshold of the charger is reached (See Figure 2, i.e. S14 – No for end of charging - See Para [0029]-[0053] –[process illustrated in Figure 2 is iteratively executed until finish charging]).

As per claim 5, Ono discloses:
A balancing module comprising a controller (See Figure 1, i.e. Control 3) and a switching circuitry (See Figure 1, i.e. SW1 & Sw2), the balancing module operating with a charger and a battery comprising a plurality of battery modules (See Figure 1, i.e. battery 11a-111e), wherein the controller is configured to short-circuit, via the switching circuitry, fully charged modules (See Figure 2, i.e. charging process s10 & s13 – 1st switch off, 2nd switch on , See Para [0029]-[0053] –[prior art bypass the battery by connecting to between positive and negative terminal by control 1st switch and second switch is considered as the short-circuiting as cited above]), and adjust a voltage and/or current level supplied by the charger, to fully charge remaining modules (See Figure 2, i.e. S14 – No for end of charging - See prior art bypass battery that fully charge while continue to charge battery that are not fully charge ])

As per claim 6, Ono discloses:
A system comprising: a charger (See Figure 1, i.e. DC/AC 14 ), a battery comprising a plurality of battery modules (See Figure 1, i.e. battery 11a-111e), and a balancing module comprising a controller (See Figure 1, i.e. control 13)  and a switching circuitry (See Figure 1, i.e. SW1 & Sw2), the balancing module operating with the charger and the battery to short-circuit, via the switching circuitry, fully charged modules (See Figure 2, i.e. charging process s10 & s13 – 1st switch off, 2nd switch on , See Para [0029]-[0053] –[prior art bypass the battery by connecting to between positive and negative terminal by control 1st switch and second switch is considered as the short-circuiting as cited above]), and adjust a voltage and/or current level supplied by the charger, to fully charge remaining modules, wherein the balancing module is implemented within at least one of the charger and the battery (See Figure 2, i.e. S14 – No for end of charging - See Para [0029]-[0053] –[prior art bypass battery that fully charge while continue to charge battery that are not fully charge ]).

As per claim 7, Ono discloses all of the features of claim 6 as discloses above wherein Ono also discloses wherein the controller is implemented in the charger and the switching circuitry is implemented in the battery (See Figure 2, i.e. charging process s10 & s13 – 1st switch off, 2nd switch on , See Para [0029]-[0053]).

As per claim 8, Ono discloses all of the features of claim 6 as discloses above wherein Ono also discloses wherein the controller is at least partly implemented in a battery management system (BMS) of the charger (See Figure 2, i.e. charging process s10 & s13 – 1st switch off, 2nd switch on , See Para [0029]-[0053], See Figure 1, i.e. control unit 13).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (U.S. Pub. No. 2020/0028375 A1). in view of Major et al. (U.S. Pub. No. 2014/0039735 A1).

As per claim 3, Ono discloses all of the features of claim 1 as discloses above.
Ono does not disclose: allocating a balancing duration as part of a specified overall charging duration. 
However, Major discloses: allocating a balancing duration as part of a specified overall charging duration (See Para [0023]-[0025], See claim 5).
Therefore, it would have been obvious to a person of ordinary skill in the 



because it would allow a user to schedule charging to save electric cost (See Para 

[0023]-[0025], See claim 5).


As per claim 4, Ono and Major discloses all of the features of claim 1 as discloses above wherein Major also discloses given the specified required charging time T, defining the required balancing duration B, charging the battery modules during time T-B and performing the balancing during following time B (See Para [0023]-[0025], See claim 5).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/NHA T NGUYEN/Primary Examiner, Art Unit 2851